Citation Nr: 0421705	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  01-03 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Manchester, New Hampshire


THE ISSUE

Basic eligibility for VA home loan guaranty benefits under 
Chapter 37, Title 38, United States Code.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The appellant had periods of active duty for training (ADT) 
and inactive duty training (INACTDUTRA) in the United States 
Army Reserve from April 1989 to April 1994.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2000 decision by the Winston-Salem, North 
Carolina Department of Veterans Affairs (VA) Regional Office 
(RO) that determined that the appellant was not eligible for 
VA home loan guaranty benefits.  Thereafter, jurisdiction 
over the case was transferred to the Manchester, New 
Hampshire RO.  


FINDINGS OF FACT

1.  The appellant had periods of ADT and INACTDUTRA in the 
United States Army Reserve from April 1989 to April 1994, a 
period of 5 years.  

2.  Thereafter, while he remained in the Army Reserve until 
his honorable discharge in April 1997, the appellant had no 
additional periods of ADT or INACTDUTRA.

3.  The appellant was not discharged or released before 
completing 6 years of service in the Army Reserve because of 
a service-connected disability.


CONCLUSION OF LAW

The criteria for basic eligibility for VA home loan guaranty 
benefits have not been met.  38 U.S.C.A. §§ 3701, 3702 (West 
2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that the RO erred by denying basic 
eligibility for VA home loan guaranty benefits.  
Specifically, he contends that he is eligible for a VA loan 
because the fact that he served less than 6 years in the Army 
Reserve was caused by circumstances beyond his control.  
Specifically, he maintains that when his reserve unit was 
eliminated because of Department of Defense cutbacks, he was 
transferred to a supply unit that had no openings for his 
combat military occupational specialty (MOS).  He further 
maintains that because he had only 1 year left in his 
enlistment, he was told that he did not have to report for 
drills unless he planned to re-enlist.  His superiors 
allegedly assured him that this would in no way affect his 
Time In Service requirements for benefits.

An award of loan guaranty benefits is granted only to 
veterans satisfying the basic entitlement criteria noted in 
38 U.S.C.A. § 3702 (West 2002).  For purposes of these 
benefits, the term "veteran" is defined under 38 U.S.C.A. § 
3701(b).  According to 38 U.S.C.A. § 3701(b)(5)(A), the term 
"veteran" includes an individual who is not otherwise 
eligible for benefits under Chapter 37 and (1) who has 
completed a total service of at least 6 years in the Selected 
Reserve and was honorably discharged thereafter, or (2) who 
was discharged or released from the Selected Reserve before 
completing 6 years of service because of a service-connected 
disability.  

The Board notes that "Selected Reserve" means the Selected 
Reserve of the Ready Reserve of any of the reserve components 
of the Armed Forces.  38 U.S.C.A. § 3701(b)(5)(B).

In this case, the appellant 's service personnel records 
indicate that he entered the United States Army Reserve on 
April 7, 1989.  He had periods of ADT and INACTDUTRA from 
April 1989 to April 1994, a period of 5 years.  Thereafter, 
while he remained in the Army Reserve until his honorable 
discharge in April 1997, the appellant had no additional 
periods of ADT or INACTDUTRA.  He had no prior or subsequent 
military service.  Furthermore, the evidence of record does 
not show (and the appellant has not alleged) that the 
appellant was discharged or released before completing 6 
years because of a service-connected disability.  Rather, the 
appellant stated that his new unit had no spot for someone 
with a combat MOS, so he was told not to report for drills.  

It is unfortunate that the appellant may have been mistakenly 
informed by Army Reserve that he was entitled to VA loan 
guaranty benefits based on his service in the Army Reserve.  
However, the Board finds that the appellant does not meet the 
definition of "veteran" as provided in 38 U.S.C.A. § 3701.  
His period of service was 1 year short of the 6 years of 
reserve service required by statute to make him a "veteran" 
and, thus, satisfy a basic element of entitlement to loan 
guaranty benefits.  The law is unequivocal on this matter and 
it clearly reflects that he lacks basic eligibility for a VA 
home loan guaranty.  Because the appellant is not entitled to 
VA home loan guaranty benefits, his claim must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
were published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 
2001)(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326 (2002).  However, with respect to the claim for loan 
guaranty benefits, the Board notes that both the law and 
regulations provide that VA will refrain from or discontinue 
providing assistance in obtaining evidence where the claimant 
is not entitled to the benefit as a matter of law.  38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R § 3.159(d).  In fact, the 
United States Court of Appeals for Veterans Claims has held 
that the VCAA is not applicable in cases where the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
See also Sabonis, supra.  Consequently, the VCAA is 
inapplicable here. 


							(CONTINUED ON NEXT PAGE)


ORDER

Basic eligibility for VA home loan guaranty benefits under 
Chapter
37, Title 38, United States Code is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



